United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1588
                         ___________________________

                                     John Burche

                              lllllllllllllllllllll Appellant

                                            v.

               Carolyn W. Colvin, Commissioner of Social Security

                              lllllllllllllllllllll Appellee
                                    ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                               Submitted: July 4, 2013
                                 Filed: July 9, 2013
                                   [Unpublished]
                                   ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      John Burche appeals the district court’s1 dismissal of his pro se action for lack
of subject matter jurisdiction. Having carefully reviewed the record and considered

      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
Mr. Burche’s arguments for reversal, we agree with the district court’s reasons for
concluding that subject matter jurisdiction was lacking. See Riley v. United States,
486 F.3d 1030, 1031 (8th Cir. 2007) (de novo review). The district court also did not
err in denying the various motions that Mr. Burche filed prior to entry of judgment.
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B. We also deny as moot
Mr. Burche’s pending motions in this court.
                       ______________________________




                                         -2-